Case 2:18-cv-14322-MCA-MAH Document 34 Filed 11/13/18 Page 1 of 2 PageID: 446




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
----------------------------------------------------------X
ALPHA CEPHEUS, LLC
FIRST UNITED HEALTH, LLC,
CONSTELLATION HEALTH, LLC
NAYA CONSTELLATION HEALTH, LLC and
CONSTELLATION HEALTH INVESTMENT,
LLC,

                      Plaintiffs,                             Docket No.: 18-cv-14322

       -against-

CHINH CHU,
TRUC TO,
DOUGLAS NEWTON,
JAMES STEPIEN,
VICTOR CARDONA, and
JOHN DOE 1-10,

                       Defendants.
----------------------------------------------------------X

       PLEASE TAKE NOTICE, that upon the annexed Declaration of Timothy C.

Parlatore, and the associated Memorandum of Law, the Plaintiffs shall move the

Court, at a time and date to be set by the Court, for an order:

       1. Pursuant to Fed.R.Civ.P. 65, Preliminarily and permanently enjoining

           Defendants, their partners, agents, employees, and all persons in active

           concert or participating with Defendants to stay away from the managers,

           shareholders, and associates of Plaintiffs. This includes Paul Parmar, Salil

           Sharma, Kiran Sharma, their minor children, and Elena Sartison (the
Case 2:18-cv-14322-MCA-MAH Document 34 Filed 11/13/18 Page 2 of 2 PageID: 447




         “protected persons”), refrain from assault, stalking, harassment, menacing,

         reckless endangerment, disorderly conduct, intimidation, threats, or any

         criminal offense against the protected persons.

      2. Pursuant to Fed.R.Civ.P. 26(d)(1), permitting expedited discovery on the

         limited issue of identification of additional parties involved in the stalking,

         threatening and harassing of the manager and shareholders of Plaintiffs, as

         well   as   the   unlawful     access   of    Plaintiff’s   stored   electronic

         communications. This includes, but is not limited to, issuing subpoenas,

         interrogatories and expedited, limited party depositions of the Defendants.

      3. Pursuant to L.Civ.R. 7.1(i), reconsidering the Court’s denial of Plaintiffs’

         earlier application for similar relief; and

      4. Such other and further relief as the Court deems appropriate.




                                        Respectfully submitted,




                                        Timothy C. Parlatore, Esq.
                                        Counsel for Defendant Paul Parmar
                                        221 River Street, 9th Floor
                                        Hoboken, NJ 07030
                                        212-679-6312
                                        212-202-4787 Facsimile
                                        timothy.parlatore@parlatorelawgroup.com
